DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
- Claim 1, line 11, “the two sections” should read --the two first sections--
- Claim 1, line 12, “the two sections” should read --the two first sections--
- Claim 1, line 14, “adapt” should read --adapted--
-  Claim 1, lines 22-23, “into the slot” should read --into a respective one of the slots--
- Claim 5, line3, “the first section” should read --a respective one of the two first sections--
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Tsai (US Pub. No. 2006/0266717 A1) is considered the closest prior art of record.  However, Tsai does not teach the combination of claimed structural features as Applicant’s invention.  Among the structural features lacking are the slot in the top faces of the opposite sides of the base; the extension and curved portions of the connection section; the recessed area; the support members inserted into the slots of the base; the recessed zone of the support members; and the recess of the support member adapted to accommodate a portion of a bicycle wheel.  The prior art of record fails to teach modifying Tsai to include these structural features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for a listing of prior art related to bicycle racks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.